Title: Thomas Jefferson to William W. Hening, 1 December 1809
From: Jefferson, Thomas
To: Hening, William Waller


          
            Sir
             
                     Monticello 
                     Dec. 1. 09
          
          
		  
		  
		  
		  
		  
		  I have duly recieved the 1st vol. of your collection of our statutes at large, & return you my thanks for it. the opinion I entertain of the importance of the work may be justly inferred from the trouble & expence I incurred during the earlier part of my life, to save such remains of our antient laws as were then still in existence. the compilation appears to be correctly & judiciously done made, and gives us exactly what I had so long considered as a desideratum for our country. it sheds a new light on our early history, and furnishes additional security to the tenure of our rights & property. Sincerely wishing you may reap the reward of you have merited, I tender you the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        